Citation Nr: 0910293	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to a service-connected 
disorder.

2.  Entitlement to a compensable evaluation for instability 
of the right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).

During his February 2009 Board hearing, the veteran asserted 
that his currently diagnosed back disorder was etiologically 
related to his bilateral knee disorders.  Although service 
connection for a back disorder, to include as due to a 
service-connected disorder, was denied by a September 2007 
rating decision, the Board finds that by his testimony, the 
veteran has raised an informal claim for service connection 
for a back disorder.  Therefore, the issue of whether new and 
material evidence has been submitted to reopen the issue of 
entitlement to service connection for a back disorder, to 
include as due to a service-connected disorder, is referred 
to the RO for the appropriate development.

Additionally during his February 2009 Board hearing, the 
veteran cited his continued limited physical profile during 
service as evidence of multiple physical disorders for which 
he feels service connection is warranted.  To that end, he 
also asserted that the disabilities that originated in 
service have resulted in his unemployability, such that he 
should be in receipt of a 100 percent combined disability 
rating, effective from the date of his service separation in 
September 1979.  Therefore, the issue of entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability is referred to the RO for the 
appropriate development.


FINDINGS OF FACT

1.  The veteran's service treatment records show that the 
veteran was treated for a left ankle sprain in January 1977. 

2.  A current left ankle disorder is not shown by the medical 
evidence of record. 

3.  Instability of the right knee is less than slight.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated 
by military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

2.  The criteria for a compensable evaluation for instability 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for service connection 
and for an increased evaluation, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  A letter dated in August 2006 satisfied the duty to 
notify provisions with respect to the veteran's claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in an April 2007 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, the 
veteran was notified by a letter dated in June 2008 that to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect of that 
worsening on his employment and daily life.  Vasquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication), cert. 
granted as Peake v. Sanders, ____ U.S.L.W. ____ (U.S. Jun. 
16, 2008) (No. 07-1209); Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The veteran's service treatment records and VA medical 
treatment records have been obtained; he has not identified 
any pertinent private treatment records.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The veteran's reported during 
his February 2009 hearing that he was granted Social Security 
Administration (SSA) disability benefits earlier that month.  
Although these records were not obtained prior to 
adjudication of the veteran's appeal, proceeding to 
adjudication does not prejudice the veteran, as he reported 
the medical records considered in making that decision 
included only VA treatment records, because he had not been 
treated by private physicians or facilities, and he was not 
examined by SSA in conjunction with their determination .  
38 C.F.R. § 3.159 (c) (2).  The veteran was also accorded VA 
examinations in September 2006 and August 2007.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service Connection Claim: Left Ankle

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran claims a current left ankle disorder which he 
asserts is etiologically related to a service-connected 
disability.  He testified during his February 2009 Board 
hearing that he was involved in a 1976 motor vehicle accident 
while serving abroad in Germany, and injured his left ankle 
as well as his knees at that time.  To that end, the record 
shows that the veteran was involved in a motor vehicle 
accident in January 1977 while serving overseas.  Service 
treatment records from that month note that he reported left 
ankle pain and swelling, was diagnosed with a sprained left 
ankle, and was treated with an ace bandage and topical 
wintergreen salve.  X-rays taken at that time were normal, 
showing no evidence of fracture.  A 10-day physical profile 
was given for the veteran to avoid running, physical 
training, or marching, and to wear soft shoes on his left 
foot.  

The remainder of the veteran's service treatment records is 
devoid of any left ankle symptoms or diagnoses, and his July 
1979 service separation examination did not note any 
objective evidence of a left ankle disorder.  Moreover, while 
the veteran has subjectively reported left ankle pain, there 
is no postservice evidence of a diagnosed left ankle 
disorder.  The August 1986 VA general medical examination 
showed no evidence of a lower extremity deformity, and range 
of motion of the ankles was fully normal.  There were no 
abnormal findings with respect to the ankles on VA joints 
examination in May 2003.  Finally, during the September 2006 
VA examination, the left ankle had full, painless ranges of 
motion, and no abnormalities were noted on x-ray.

Thus, while there is evidence that the veteran was treated 
for a left ankle sprain in January 1977 following a motor 
vehicle accident, there is no evidence that the veteran has a 
current, chronic left ankle disorder that would qualify as a 
current disability for VA purposes.  Hickson, 12 Vet. App. at 
253.  At no time during service or subsequent to service was 
the veteran diagnosed with a left ankle disorder; the August 
1986, May 2003, and September 2006 VA examinations all found 
no left ankle disorder both on physical examination and on 
radiological testing.  While the veteran's February 2009 
testimony with respect to his left ankle has been considered, 
and his statements are competent evidence of his left ankle 
symptomatology, his statements are not competent evidence of 
a medical diagnoses, or of his left ankle etiology, as he 
does not have the medical training and expertise to do so.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, as a current diagnosis of a left ankle disorder 
is not of record, and the criteria for service connection 
require evidence of a current disability, service connection 
for a left ankle disorder is not warranted.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).

Because the evidence of record does not show a currently 
diagnosed left ankle disorder, the preponderance of the 
evidence is against the veteran's claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Evaluation Claim: Instability Right Knee

Once service connection is found to be warranted, disability 
ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran claims entitlement to an increased evaluation for 
a right knee disorder.  Service connection for chondromalacia 
of the bilateral knees was granted by a September 1986 rating 
decision under the provisions of Diagnostic Code 5257-5003.  
The Code of Federal Regulations provides that if a rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  Thus, the evaluation 
assigned by the September 1986 rating decision provided an 
evaluation on the basis of the residual condition of 
arthritis.  Id.  By a November 2006 rating decision, a 
separate noncompensable evaluation was assigned for the right 
knee on the basis of instability, under Diagnostic Code 5257.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257; see also 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-
98; 63 Fed. Reg. 56704 (1998).  The evaluation of the right 
knee on the basis of instability is the subject of the 
current appeal.  To that end, Diagnostic Code 5257 provides 
for a 10 percent evaluation when there is slight recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  Moderate and severe recurrent 
subluxation or lateral instability warrant 20 and 30 percent 
evaluations, respectively.  Id.  Where the Rating Schedule 
does not provide for a noncompensable evaluation for a 
diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2008).

In this case, the evidence shows that the veteran's right 
knee disorder is manifested by less than slight recurrent 
subluxation or lateral instability; indeed, the objective 
medical evidence dated during the appeal period does not 
reflect right knee instability.  Specifically, physical 
examination during the September 2006 VA joints examination 
showed good stability of the medial and lateral ligaments.  
Additionally, physical examination during the August 2007 VA 
examination noted that the collateral and cruciate ligaments 
were intact; no instability was noted.  Moreover, instability 
of the right knee was not subjectively reported or 
objectively documented during VA outpatient visits in January 
2007, February 2007, and May 2007.  For these reasons, a 
compensable evaluation is not warranted under the provisions 
of Diagnostic Code 5257.

Consideration has also been given to increased evaluations 
under other potentially applicable diagnostic codes.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
However, compensable evaluations are not available under the 
Diagnostic Codes pertaining to genu recurvatum or removal of 
the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 
5259, 5263 (2008).  Moreover, there is no evidence of 
dislocated semilunar cartilage or right knee anklyosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5258 (2008).  
Accordingly, a compensable evaluation for instability of the 
right knee is not warranted under alternative diagnostic 
codes.  

Ordinarily, adjudication of musculoskeletal disorders 
requires consideration of the impact of functional loss under 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  However, since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
noncompensable rating assigned herein for instability of the 
right knee inadequate.  This disorder is evaluated as 
impairment to the knee based on instability and subluxation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  Id.  As noted above, instability 
of the right knee has been shown by the medical evidence to 
be less than slight.  When comparing this disability picture 
with the symptoms contemplated by the Schedule, the Board 
finds that the veteran's symptoms are congruent with the 
disability picture represented by a noncompensable disability 
rating for instability of the right knee.  Limitation of 
motion and painful motion are not considered in this 
decision, as a separate rating evaluation of 20 percent has 
been assigned for chondromalacia of the right knee, and is 
not subject to this decision.  The criteria for a 
noncompensable rating reasonably describe the veteran's 
disability level and symptomatology for instability of the 
right knee and, therefore, a schedular evaluation is adequate 
and no referral is required.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture based on instability of the 
right knee cannot be characterized as an exceptional case, so 
as to render the schedular evaluations inadequate.  The 
threshold determination for a referral for extraschedular 
consideration was not met and, consequently, the Board finds 
that the veteran is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

Because the record shows less than slight recurrent 
subluxation or lateral instability, with no functional loss 
beyond that contemplated by the currently assigned 
evaluation, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for instability 
of the right knee.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left ankle disorder is denied.

A compensable evaluation for instability of the right knee is 
denied


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


